UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-630



In Re: LINDSAY CRAWFORD,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                    (CA-97-148-3-V, CR-94-41-V)


Submitted:   January 21, 1999             Decided:   February 5, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lindsay Crawford, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On August 31, 1998, Lindsay Crawford filed this petition for

writ of mandamus seeking to have this court direct the district

court to act on Crawford’s motion filed pursuant to 28 U.S.C.A. §

2255 (West 1994 & Supp. 1998).   The district court entered an order

in the § 2255 proceeding on May 22, 1998.   Finding no unreasonable

delay, we deny the petition.     We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                    PETITION DENIED




                                  2